GrUNTEH, J.
Action to recover damages through overflow of irrigating ditch; trial to jury; verdict for appellee (plaintiff) for $1.00 damages; judgment in accordance with verdict; therefrom this appeal.
A motion has been filed to dismiss the appeal *292-which, we find unnecessary to decide. We confine the opinion to such assigned errors as are discussed by appellants — Bartholomew v. Yankee, 30 Colo. 361, 70 Pac. 415.
Appellants contend that the evidence is insufficient to sustain the judgment. There is substantial evidence to support the judgment; this is a sufficient reason for our declining to disturb it on the objection, insufficiency of evidence.
Error is urged in the giving of instructions 2, 9 and 10. An exception in the lower court to an instruction is essential to a consideration of alleged error therein; such exception should appear in the abstract. — Means v. Gotthelf, 31 Colo. 168, 71 Pac. 1117; Merriner v. Jeppson, ante 218; Brennan Merc. Co. v. Vickers, 31 Colo. 324, 73 Pac. 46; Gerspach v. Barhyte, 17 Colo. App. 489, 68 Pac. 1057.
The abstract does not show an exception to the instructions complained of; it simply shows exceptions to “certain instructions.”
Judgment affirmed. Affirmed. ■